Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 18 are objected to because of the following informalities:  Claims 1, 5, and 18 appear to recite duplicate claim language within each claim.  Specifically the recitation of “…wherein when a fluid supplied from outside of the deburring tool through the first channel…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-14, and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the bottom surface of the cutting unit.”  It is unclear which surface of the cutting unit is considered “the bottom”.
Claim 1 further recites “the cutting unit rotates with respect to the rotating shaft”.  It is unclear if the recitation of “rotating shaft” defines a shaft that is rotated or if the cutting unit is rotating with respect to the shaft.
Claim 5 recites “an upper portion of the head”.  It is unclear which portion of the head is considered the “upper portion”.
Claim 5 recites “a first parallel extension section facing the first channel”.  It is unclear what structure is being defined by “facing” the first channel.  
Claim 5 further recites “the bottom surface of the cutting unit”.  It is unclear which surface of the cutting unit is considered “the bottom”.  
Claim 5 further recites “an injection section facing the bottom surface”.  It is unclear what structure is being claimed with the recitation of “facing”.  
Claim 6 recites “the second parallel extension section is located lower than the first parallel extension section”.  It is unclear in which direction the second parallel extension section is located lower than the first parallel extension section.  Further it is unclear what structure is defined by the recitation of “located lower”.
Claim 12 recites “the upper portion of the head”.  It is unclear which portion of the head is considered “the upper portion”.  
Claim 12 recites “the pressing unit presses the cutting unit upwardly.”  It is unclear what is considered “the upward” direction relative to the deburring tool and the pressing unit.

Claim 13 recites “a top surface of the cutting unit”.  It is unclear which surface of the cutting unit is considered the “top surface” relative to the deburring tool and the cutting unit.
Claim 14 recites “a predetermined angle”.  It is unclear how the angle is predetermined.
Claim 18 recites “an upward protrusion portion”.  It is unclear which direction is being considered upward with respect to the protrusion and the deburring tool.
Claim 18 further recites “the upward protrusion is inclined to the left or to the right”.  It is unclear which direction is being considered “the left” or “the right” with respect to the blade part and the deburring tool.
Claim 18 recites “a predetermined angle”.  It is unclear how the angle is predetermined or which angle is being claimed.
Claims 7-11, 17, and 19 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1, 5-14, and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 06/06/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments are set forth below in italics followed by Examiner’s response.
Applicant’s respectfully disagree and note that a non-limiting embodiment of the recited “bottom surface of the cutting unit” of examined claims 2-3 and 5 are clearly illustrated at least in FIG. 1 and discussed at least in paragraphs [0046] and [0049-0050] of the published application.  Accordingly, one skilled in the art would readily appreciate the meaning of “bottom surface of the cutting unit” in view of the specification and drawings.
Examiner respectfully disagrees.  The usage of “bottom surface” is in reference to the orientation of the cutting unit in Figure 1 and not the deburring tool itself such that the claims usage of “bottom surface” relies on the deburring tool to be in the particular orientation found in Figure 1.

Applicants respectively disagree and refer the Examiner to FIGS. | and 2 and paragraphs [0056]-[0067], [0064], discussing, in an embodiment, that the shaft rotates and the cutting unit is further capable of rotation with respect to the shaft. Accordingly, one skilled in the art would readily appreciate the meaning of “the cutting unit rotates with respect to the rotating shaft,” as recited in claim 3, in view of the specification.
Examiner respectfully disagrees.  Examiner agrees that the cutting unit rotates with respect to the rotating shaft, however, it is unclear if the “rotating shaft” is actually rotating or if “rotating shaft” is in reference to the cutting unit rotating around the shaft.

Applicants respectfully disagree and note that a non-limiting embodiment of the recited “first parallel extension section facing the first channel” of examined claim 5 is clearly illustrated in FIG. 1 and discussed at least in paragraphs [0049]-[0050] of the published application. Accordingly, one skilled in the art would readily appreciate the meaning of “first parallel extension section facing the first channel,” as recited in examined claim 5, in view of the specification.
Examiner respectfully disagrees.  The recitation of “a first parallel extension section facing the first channel” is unclear because it is unclear what structure is being defined by “facing” the first channel” or what portion of the first parallel extension is facing the first channel.

Applicants respectfully disagree and note that a non-limiting embodiment of the recited “an injection section facing the bottom surface” of examined claim 5 is clearly illustrated in FIG. 1 and discussed at least in paragraphs [0049]-[0050] of the published application. Accordingly, one skilled in the art would readily appreciate the meaning of “an injection section facing the bottom surface.” as recited in examined claim 5. In view of the specification.
Examiner respectfully disagrees.  The usage of “bottom surface” is in reference to the orientation of the cutting unit in Figure 1 and not the deburring tool itself such that the claims usage of “bottom surface” relies on the deburring tool to be in the particular orientation found in Figure 1.

Applicants respectfully disagree and note that a non-limiting embodiment of the recited “the second parallel extension is located lower than the first parallel extension” of examined claim 6 is clearly illustrated in FIG. 1 and discussed at least in paragraph [0050] of the published application. Accordingly, one skilled in the art would readily appreciate the meaning of “the second parallel extension is located lower than the first parallel extension,” as recited in examined claim 6, in view of the specification.
Examiner respectfully disagrees.  The usage of “located lower” is in reference to the orientation of the cutting unit in Figure 1 and not the deburring tool itself such that the claims usage of “located lower” relies on the deburring tool to be in the particular orientation found in Figure 1.

Applicants respectfully disagree and note that a non-limiting embodiment of the recited “the upper portion of the head” of examined claim 12 is clearly illustrated in FIG. 1 and discussed at least in paragraphs [0058] of the published application. Accordingly, one skilled in the art would readily appreciate the meaning of “the upper portion of the head,” as recited in examined claim 12, in view of the specification.
Examiner respectfully disagrees.  The usage of “upper portion” is in reference to the orientation of the cutting unit in Figure 1 and not the deburring tool itself such that the claims usage of “upper portion” relies on the deburring tool to be in the particular orientation found in Figure 1.

Applicants respectfully disagree and note that a non-limiting embodiment of the recited “top surface of the cutting unit” of examined claim 13 is clearly illustrated in FIGS. 1 and 2 and discussed at least in paragraph [0066] of the published application. Accordingly, one skilled in the art would readily appreciate the meaning of “a top surface of the cutting unit,” as recited in examined claim 13, in view of the specification.
Examiner respectfully disagrees.  The usage of “top surface” is in reference to the orientation of the cutting unit in Figure 1 and not the deburring tool itself such that the claims usage of “top surface” relies on the deburring tool to be in the particular orientation found in Figure 1.

Applicants respectfully disagree and note that a non-limiting embodiment of the recited “upward protrusion portion” of examined claim 15 (now incorporated into claim 18) is clearly illustrated in FIGS. 7-8 and discussed at least in paragraphs [0070]-[0077] of the published application. Accordingly, one skilled in the art would readily appreciate the meaning of “an upward protrusion portion,” as recited in examined claim 15, now incorporated into claim 18, in view of the specification.
Examiner respectfully disagrees.  The usage of “upward” is in reference to the orientation of the cutting unit in Figure 1 and not the deburring tool itself such that the claims usage of “upward” relies on the deburring tool to be in the particular orientation found in Figure 1.

Applicants respectfully disagree and note that a non-limiting embodiment of the recited “upward protrusion is inclined to the left or to the right” of examined claim 15 (now incorporated into claim 18) is clearly illustrated in FIGS. 7 8 and discussed at least in paragraph [0073] of the published application. Accordingly, one skilled in the art would readily appreciate the meaning of “the upward protrusion is inclined to the left or to the right,” as recited in examined claim 15, now incorporated into claim 18, in view of the specification.
Examiner respectfully disagrees.  The usage of “inclined to the left or to the right” is in reference to the orientation of the cutting unit in Figure 1 and not the deburring tool itself such that the claims usage of “inclined to the left or to the right” relies on the deburring tool to be in the particular orientation found in Figure 1.

Applicants respectfully disagree and note that examined claim 16 (now incorporated into claim 18) recites “a predetermined angle with respect to a longitudinal direction of the blade part.” This makes clear the predetermined angle being claimed. Applicants further note that for the purposes of understanding the metes and bounds of examined claim, it is irrelevant how the predetermined angle is determined. Furthermore, a non limiting range of the predetermined angle (5 to 10 degrees) is discussed in paragraph [0073] of the published application. Accordingly, one skilled in the art would readily appreciate the meaning of “a predetermined angle,” as recited in examined claim 16, now incorporated into claim 18, in view of the specification.
Examiner respectfully disagrees.  The recitation of “predetermined angle” is unclear because it is unclear what angle is being claimed or how it is being “predetermined”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722